UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4014



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD LAWSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-03-177)


Submitted:   October 21, 2005          Decided:     December 12, 2005


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George J. Cosenza, COSENZA & MERRIMAN, PLLC, Parkersburg, West
Virginia, for Appellant. Kasey Warner, United States Attorney,
Joshua C. Hanks, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Richard Lawson was found guilty by a jury on February 25,

2004, of possessing a firearm as a convicted felon in violation of

18 U.S.C. § 922(g) (2000) (Count 1), and attempting to manufacture

methamphetamine in violation of 21 U.S.C. § 846 (2000) (Count 3).

Lawson was present for the first day of his trial on February 24,

2004, but absconded thereafter and has remained at large since.

Lawson was sentenced in absentia to 262 months of imprisonment for

Count 1 and to 240 months concurrently for Count 3.                Lawson’s

attorney timely filed an appeal.      For the reasons that follow, we

dismiss.

           Although we have jurisdiction to consider the appeal,

Molinaro v. New Jersey, 396 U.S. 365, 366 (1970), we find that

Lawson’s   escape   status   during   the    pendency   of   his     appeal

“‘disentitles the defendant to call upon the resources of the Court

for determination of his claims.’”          Ortega-Rodriguez v. United

States, 507 U.S. 234, 240 (1993) (quoting Molinaro, 396 U.S. at

366).   Accordingly, we dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




                                - 2 -